                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                            SHREVEPORT DIVISION

SEDDRICKA FURLOW HAWTHORNE                         CIVIL ACTION NO. 19-cv-0299

VERSUS                                             CHIEF JUDGE HICKS

SUSAN A. MILLER, ET AL                             MAGISTRATE JUDGE HORNSBY


                               MEMORANDUM ORDER

       Plaintiff filed this suit in state court for damages arising out of an auto accident.

Defendants removed the case to federal court on a basis of diversity jurisdiction, which

puts the burden on the removing party to allege facts showing complete diversity of

citizenship of the parties and an amount in controversy over $75,000.

       The notice of removal alleges that defendant Progressive County Mutual Insurance

Company is organized under the laws of the State of Texas and has its principal place of

business in Texas. Defendant also alleges that Plaintiff made a pre-suit demand totaling

$174,522.38. These facts are sufficient with respect to the citizenship of Progressive

County and the amount in controversy.

       The notice of removal states that Plaintiff is a resident of Louisiana and that

defendants Michael G. Herigon and Susan A. Miller are residents of Texas. It is domicile

rather than mere residency that decides citizenship for diversity purposes, and “[i]t is well

established that an allegation of residency does not satisfy the requirement of an allegation

of citizenship.” Great Plains Trust Co. v. Morgan Stanley, 313 F.3d 305, 310 n. 2 (5th Cir.

2002), quoting Strain v. Harrelson Rubber Co., 742 F.2d 888 (5th Cir. 1984). A person
may reside in multiple states simultaneously, but “[a]n individual who resides in more than

one State is regarded, for purposes of federal subject-matter (diversity) jurisdiction, as a

citizen of but one State.” Wachovia Bank v. Schmidt, 126 S. Ct. 941, 951 (2006). That is

the state in which the person is domiciled. Id.; Acridge v. Evangelical Lutheran Good

Samaritan Soc., 334 F.3d 444, 451 (5th Cir. 2003).

        Accordingly, Defendants need to amend their notice of removal to allege the

domicile of Plaintiff and defendants Michael G. Herigon and Susan A. Miller. Defendants

must file their amended notice of removal by March 25, 2019.

        THUS DONE AND SIGNED in Shreveport, Louisiana, this 11th day of March,

2019.




                                        Page 2 of 2
 
